 



Exhibit 10.5

     THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES NOR
ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

REGEN BIOLOGICS, INC.

COMMON STOCK PURCHASE WARRANT

     This certifies that, for good and valuable consideration, ReGen Biologics,
Inc., a Delaware corporation (the “Company”), grants to Vail Securities
Investment, Inc. or registered assigns (the “Warrantholder”), the right to
subscribe for and purchase from the Company 100,000 validly issued, fully paid
and nonassessable shares (the “Warrant Shares”) of the Company’s Common Stock,
par value $0.01 per share (the “Common Stock”), at the purchase price per share
of $0.4481(the “Exercise Price”), from time to time, prior to 5:00PM Eastern
Standard Time on September 23, 2009 (the “Expiration Date”), all subject to the
terms, conditions and adjustments herein set forth. Capitalized terms shall have
the meanings set forth in Section 10 of this Warrant.

Certificate No.:      Vail Securities Investment, Inc.

Number of Warrant Shares: 100,000

Name of Warrantholder: Vail Securities Investment, Inc.

 



--------------------------------------------------------------------------------



 





  1.   Duration and Exercise of Warrant; Limitation on Exercise; Payment of
Taxes.

          1.1. Duration and Exercise of Warrant. Subject to the terms and
conditions set forth herein, the Warrant may be exercised, in whole or in part,
by the Warrantholder by:

               (a)     the surrender of this Warrant to the Company, with a duly
executed Exercise Form specifying the number of Warrant Shares to be purchased,
during normal business hours on any Business Day prior to the Expiration Date;
and

               (b)     the delivery of payment to the Company, for the account
of the Company, by cash, by wire transfer of immediately available funds or by
certified or bank cashier’s check, of the Exercise Price for the number of
Warrant Shares specified in the Exercise Form in lawful money of the United
States of America. The Company agrees that such Warrant Shares shall be deemed
to be issued to the Warrantholder as the record holder of such Warrant Shares as
of the close of business on the date on which this Warrant shall have been
surrendered and payment made for the Warrant Shares as aforesaid (or as provided
in Section 1.2 below).

          1.2. Conversion Right (Cashless Exercise).

               (a)     In lieu of the payment of the Exercise Price, the
Warrantholder shall have the right (but not the obligation), to require the
Company to convert this Warrant, in whole or in part, into shares of Common
Stock (the “Conversion Right”) as provided for in this Section 1.2. Upon
exercise of the Conversion Right, the Company shall deliver to the Warrantholder
(without payment by the Warrantholder of any of the Exercise Price; provided,
however, that the Warrantholder shall be required to pay the par value for any
shares of Common Stock so delivered) that number of shares of Common Stock equal
to the quotient obtained by dividing (i) the value of the Warrant at the time
the Conversion Right is exercised (determined by subtracting the aggregate
Exercise Price in effect immediately prior to the exercise of the Conversion
Right from the aggregate Fair Market Value for the shares of Common Stock
issuable upon exercise of the Warrant immediately prior to the exercise of the
Conversion Right) by (ii) the Fair Market Value of one share of Common Stock
immediately prior to the exercise of the Conversion Right.

               (b)     The Conversion Right may be exercised by the
Warrantholder on any Business Day prior to the Expiration Date by delivering the
Warrant Certificate, together with a duly executed Exercise Form (with the
conversion section completed), to the Company, exercising the Conversion Right
and specifying the total number of shares of Common Stock the Warrantholder will
be issued pursuant to such conversion.

2



--------------------------------------------------------------------------------



 



               (c)     Fair Market Value of a share of Common Stock as of a
particular date (the “Determination Date”) shall mean:



       (i)     If the Common Stock is listed on a national securities exchange,
then the Fair Market Value shall be the average of the last ten (10) Daily Sales
Prices (as hereinafter defined) of the Common Stock on the principal national
securities exchange on which the Common Stock is listed or admitted for trading
on the last ten (10) Business Days prior to the Determination Date, or if not
listed or traded on any such exchange, then the Fair Market Value shall be the
average of the last ten (10)Daily Sales Prices of the Common Stock on the
National Market (the “National Market”) of the National Association of
Securities Dealers Automated Quotations System (“Nasdaq”) on the last ten
(10) Business Days prior to the Determination Date. The “Daily Sales Price”
shall be the closing price of the Common Stock at the end of each day; or



       (ii)     If the Common Stock is not so listed or admitted to unlisted
trading privileges or if no such sale is made on at least nine (9) of such days,
then the Fair Market Value shall be the higher of (x) the Book Value per share
and (y) the fair value as reasonably determined in good faith by the Company’s
Board of Directors or a duly appointed committee of the Board of Directors
(which determination shall be described in detail in the written notice
delivered to the Warrantholder together with the Common Stock certificates). If
the Warrantholder objects to the fair value determined by the Company’s Board of
Directors pursuant to clause (y) above, the Warrantholder shall have the right
to appoint an independent appraiser (mutually consented to by the Company, such
consent not to be unreasonably withheld) to determine the fair value. The
independent appraiser shall be a nationally recognized investment banking firm
or nationally recognized expert experienced in the valuation of companies
engaged in the business conducted by the Company. The determination of such
independent appraiser as to the fair value shall be controlling. The fees and
expenses of the independent appraiser shall be paid by the Company unless the
fair value determined by the Company’s Board of Directors equals or exceeds the
fair value determined by the independent appraiser.

          1.3. Limitations on Exercise. Notwithstanding anything to the contrary
herein, this Warrant may be exercised only upon the delivery to the Company of
any certificates or other documents reasonably requested by the Company to
satisfy the Company that the proposed exercise of this Warrant may be effected
without registration under the Securities Act.

3



--------------------------------------------------------------------------------



 



          1.4. Warrant Shares Certificate. A stock certificate or certificates
for the Warrant Shares specified in the Exercise Form shall be delivered to the
Warrantholder within ten (10) Business Days after receipt of the Exercise Form
and, if such exercise is not pursuant to Section 1.2, receipt of payment of the
purchase price. If this Warrant shall have been exercised only in part, the
Company shall, at the time of delivery of the stock certificate or certificates,
deliver to the Warrantholder a new Warrant evidencing the rights to purchase the
remaining Warrant Shares, which new Warrant shall in all other respects be
identical to this Warrant.

          1.5. Payment of Taxes. The issuance of certificates for Warrant Shares
shall be made without charge to the Warrantholder for any stock transfer or
other issuance tax in respect thereto; provided, however, that the Warrantholder
shall be required to pay any and all taxes which may be payable in respect of
any transfer involved in the issuance and delivery of any certificate in a name
other than that of the then Warrantholder as reflected upon the books of the
Company.

          1.6. Divisibility of Warrant; Transfer of Warrant.

               (a)     Subject to the provisions of this Section 1.6, this
Warrant may be divided into warrants of one thousand (1,000) shares or multiples
thereof, upon surrender at the principal office of the Company, without charge
to any Warrantholder. Upon such division, the Warrants may be transferred of
record as the then Warrantholder may specify without charge to such
Warrantholder (other than any applicable transfer taxes). In addition, subject
to the provisions of this Section 1.6, the Warrantholder shall also have the
right to transfer this Warrant in its entirety to any person or entity.

               (b)     Upon surrender of this Warrant to the Company with a duly
executed Assignment Form and funds sufficient to pay any transfer tax, the
Company shall, without charge, execute and deliver a new Warrant or Warrants of
like tenor in the name of the assignee named in such Assignment Form, and this
Warrant shall promptly be canceled. Each Warrantholder agrees that prior to any
proposed transfer (whether as the result of a division or otherwise) of this
Warrant, such Warrantholder shall give written notice to the Company of such
Warrantholder’s intention to effect such transfer. Each such notice shall
describe the manner and circumstances of the proposed transfer in sufficient
detail, and, if reasonably requested by the Company, shall be accompanied by a
written opinion of legal counsel, which opinion shall be addressed to the
Company and be reasonably satisfactory in form and substance to the Company’s
counsel, to the effect that the proposed transfer of this Warrant may be
effected without registration under the Securities Act. In addition, the
Warrantholder and the transferee shall execute any documentation reasonably
required by the Company to ensure

4



--------------------------------------------------------------------------------



 



compliance with the Securities Act. The term “Warrant” as used in this Agreement
shall be deemed to include this Warrant and any Warrants issued in substitution
or exchange for this Warrant.



  2.   Restrictions on Transfer;
Restrictive Legends.

          Except as otherwise permitted by this Section 2, each Warrant shall
(and each Warrant issued upon direct or indirect transfer or in substitution for
any Warrant pursuant to Section 1.6 or Section 4 shall) be stamped or otherwise
imprinted with a legend in substantially the following form:



       THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR
AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

Except as otherwise permitted by this Section 2, each stock certificate for
Warrant Shares issued upon the exercise of any Warrant and each stock
certificate issued upon the direct or indirect transfer of any such Warrant
Shares shall be stamped or otherwise imprinted with a legend in substantially
the following form:



       THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

          Notwithstanding the foregoing, the Warrantholder may require the
Company to issue a Warrant or a stock certificate for Warrant Shares, in each
case without a legend, if: (i) such Warrant or such Warrant Shares, as the case
may be, have been registered for resale under the Securities Act, (ii) the
Warrantholder has delivered to the Company an opinion of legal counsel, which
opinion shall be addressed to the Company and be reasonably satisfactory in form
and substance to the Company’s counsel, to the effect that such registration is
not required with respect to such Warrant or such Warrant Shares, as the case
may be, or (iii) such Warrant or Warrant Shares, as the case may be, may be sold
without restriction (including, without limitation, as to volume) pursuant to
Rule 144.

5



--------------------------------------------------------------------------------



 



     3.     Company Representations, Warranties and Covenants.

     The Company hereby represents, warrants, covenants and agrees as follows:

          3.1. All Warrant Shares which are issued upon the exercise of this
Warrant will, upon issuance, be validly issued, fully paid, and nonassessable,
not subject to any preemptive rights, and free from all taxes, liens, security
interests, charges, and other encumbrances with respect to the issue thereof,
other than taxes with respect to any transfer occurring contemporaneously with
such issue;

          3.2. During the period within which this Warrant may be exercised, the
Company will at all times have authorized and reserved, and keep available free
from preemptive rights, a sufficient number of shares of Common Stock to provide
for the exercise of the rights represented by this Warrant;

          3.3. The Company will, from time to time, take all such action as may
be required to assure that the par value per share of the Warrant Shares is at
all times equal to or less than the then effective Exercise Price;

          3.4. The Company shall not, by amendment of its certificate of
incorporation or through any reorganization, transfer of assets, spinoff,
consolidation, merger, dissolution, issue or sale of securities or any other
action or inaction, seek to avoid the observance or performance of any of the
terms of this Warrant, and shall at all times in good faith assist in performing
and giving effect to the terms hereof and in the taking of all such actions as
may be necessary or appropriate in order to protect the rights of the
Warrantholder against dilution or other impairment;

          3.5. This Warrant has been duly authorized and executed by the Company
and is a valid and binding obligation of the Company enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting the enforcement of
creditors’ rights;

          3.6. The execution and delivery of this Warrant are not, and the
issuance of the Warrant Shares upon exercise of this Warrant in accordance with
the terms hereof will not be, in violation of the Company’s certificate of
incorporation or bylaws, do not and will not contravene any law, governmental
rule or regulation, judgment or order applicable to the Company, and do not and
will not conflict with or contravene any provision of, or constitute a material
default under, any material indenture, mortgage, contract or other instrument of
which the Company is a party or by which it is bound or require the consent or
approval of, the giving of notice to, the registration or filing with or

6



--------------------------------------------------------------------------------



 



the taking of any action in respect of or by, any federal, state or local
government authority or agency (other than such consents, approvals, notices,
actions or filings as have already been obtained or made); and

          3.7. The authorized capital stock of the Company shall consist of (a)
130,000,000 shares of Common Stock, of which [29,070,786] shares are issued and
outstanding, and (b) 60,000,000 shares of Preferred Stock, par value $0.01 per
share, of which [37,614,799] shares are issued and outstanding. All issued and
outstanding shares of the Company have been duly authorized and validly issued,
and are fully paid and nonassessable, and such shares have been issued in
compliance with all applicable federal and state securities laws.

     4.     Loss or Destruction of Warrant.

     Upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant and, in the case of
loss, theft or destruction, of such bond or indemnification as the Company may
reasonably require, and, in the case of such mutilation, upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor.

     5.     Ownership of Warrant.

     The Company may deem and treat the person in whose name this Warrant is
registered as the holder and owner hereof (notwithstanding any notations of
ownership or writing hereon made by anyone other than the Company) for all
purposes and shall not be affected by any notice to the contrary, until
presentation of this Warrant for registration of transfer.

     6.     Certain Adjustments.

          6.1. The number of Warrant Shares purchasable upon the exercise of
this Warrant and the Exercise Price shall be subject to adjustment as follows:

               (a)     Stock Dividends. If at any time after the date of the
issuance of this Warrant (i) the Company shall fix a record date for the
issuance of any stock dividend payable in shares of Common Stock or (ii) the
number of shares of Common Stock shall have been increased by a subdivision or
splitup of shares of Common Stock, then, on the record date fixed for the
determination of holders of Common Stock entitled to receive such dividend or
immediately after the effective date of such subdivision or split up, as the
case may be, the number of shares to be delivered upon exercise of this Warrant
will be increased so that the Warrantholder will be entitled to receive the
number of shares of Common Stock that such Warrantholder would have owned
immediately following such action had this Warrant been

7



--------------------------------------------------------------------------------



 



exercised in full immediately prior thereto, and the Exercise Price will be
adjusted as provided below in paragraph (g).

               (b)     Combination of Stock. If the number of shares of Common
Stock outstanding at any time after the date of the issuance of this Warrant
shall have been decreased by a combination of the outstanding shares of Common
Stock, then, immediately after the effective date of such combination, the
number of shares of Common Stock to be delivered upon exercise of this Warrant
will be decreased so that the Warrantholder thereafter will be entitled to
receive the number of shares of Common Stock that such Warrantholder would have
owned immediately following such action had this Warrant been exercised in full
immediately prior thereto, and the Exercise Price will be adjusted as provided
below in paragraph(g).

               (c)     Reorganization, Merger, etc. If any capital
reorganization of the Company, any reclassification or recapitalization of the
Common Stock, any consolidation of the Company with or merger of the Company
with or into any other person, or any sale or lease or other transfer of all or
substantially all of the assets of the Company to any other person (each, a
“Transaction”), shall be effected in such a way that the holders of Common Stock
shall be entitled to receive stock, other securities or assets (whether such
stock, other securities or assets are issued or distributed by the Company or
another person) with respect to or in exchange for Common Stock, then, upon
exercise of this Warrant, the Warrantholder shall have the right to receive the
kind and amount of stock, other securities or assets receivable upon such
Transaction by a holder of the number of shares of Common Stock that such
Warrantholder would have been entitled to receive upon exercise of this Warrant
had this Warrant been exercised in full immediately before such Transaction. The
Company shall execute and deliver to the Warrantholder at least twenty
(20) Business Days prior to effecting such Transaction a certificate setting
forth the Warrantholder’s rights as set forth in the preceding sentence. No
Transaction shall be consummated unless adequate provision (in the reasonable
opinion of the Warrantholder) has been made in the definitive agreement for the
adjustments set forth herein and for the successor entity in any such
Transaction to assume the Company’s obligations hereunder. The provisions of
this Section 6.1(c) shall similarly apply to successive Transactions.

               (d)     Other Dividends and Distributions. If the Company shall,
at any time after the date of issuance of this Warrant, fix a record date to
distribute to all holders of its Common Stock any shares of capital stock of the
Company (other than Common Stock) or evidences of its indebtedness or assets
(including all cash dividends or other distributions, whether paid from retained
earnings of the Company or otherwise), then the Warrantholder shall be entitled
to receive, upon exercise of the Warrant, that portion of such distribution to
which it would

8



--------------------------------------------------------------------------------



 



have been entitled had the Warrantholder exercised its Warrant immediately prior
to the date of such distribution. At the time it fixes the record date for such
distribution, the Company shall allocate sufficient reserves to ensure the
timely and full performance of the provisions of this Section 6.1(d). The
Company shall promptly (but in any case no later than five (5) Business Days
prior to the record date of such distribution) mail by first class, postage
prepaid, to the Warrantholder, notice that such distribution will take place.

               (e)     Fractional Shares. No fractional shares of Common Stock
or scrip shall be issued to any Warrantholder in connection with the exercise of
this Warrant. Instead of any fractional shares of Common Stock that would
otherwise be issuable to such Warrantholder, the Company will round up any
fractional shares to the nearest whole number of shares if the fraction is .5 or
above and round down if the fraction is below .5.

               (f)     Carryover. Notwithstanding any other provision of this
Section 6, no adjustment shall be made to the number of shares of Common Stock
to be delivered to the Warrantholder (or to the Exercise Price) if such
adjustment represents less than 1% of the number of shares to be so delivered,
but any lesser adjustment shall be carried forward and shall be made at the time
and together with the next subsequent adjustment which together with any
adjustments so carried forward shall amount to 1% or more of the number of
shares to be so delivered.

               (g)     Exercise Price Adjustment. Whenever the number of Warrant
Shares purchasable upon the exercise of this Warrant is adjusted as provided in
this Section 6.1 (other than pursuant to Section 6.1(h)), the Exercise Price
payable upon the exercise of this Warrant shall be adjusted by multiplying such
Exercise Price immediately prior to such adjustment by a fraction, of which the
numerator shall be the number of Warrant Shares purchasable upon the exercise of
the Warrant immediately prior to such adjustment, and of which the denominator
shall be the number of Warrant Shares purchasable immediately thereafter.

               (h)     Adjustment of Number of Warrant Shares Purchasable. Upon
any adjustment of the Exercise Price as provided in this Section 6.1 (other than
pursuant to Section 6.1(g)), the Warrantholder shall thereafter be entitled to
purchase, at the Exercise Price resulting from such adjustment, the number of
shares of Common Stock (calculated to the nearest .001 of a share) obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of shares of Common Stock purchasable hereunder immediately prior to
such adjustment and dividing the product thereof by the Exercise Price resulting
from such adjustment.

9



--------------------------------------------------------------------------------



 



          6.2. Rights Offering. In the event the Company shall effect an
offering of Common Stock pro rata among its stockholders, the Warrantholder
shall be entitled to elect to participate in each and every such offering as if
this Warrant had been exercised immediately prior to each such offering. The
Company shall promptly (but in any case no later than ten (10) Business Days
prior to such rights offering) mail by first class, postage prepaid, to the
Warrantholder, notice that such rights offering will take place.

          6.3. Notice of Adjustments. Whenever the number of Warrant Shares or
the Exercise Price of such Warrant Shares is adjusted, as herein provided, the
Company shall promptly mail by first class, postage prepaid, to the
Warrantholder, notice of such adjustment or adjustments and a certificate of a
firm of independent public accountants of recognized national standing selected
by the Board of Directors of the Company (who shall be appointed at the
Company’s expense and who may be the independent public accountants regularly
employed by the Company) setting forth in reasonable detail the number of
Warrant Shares and the Exercise Price of such Warrant Shares after such
adjustment, a brief statement of the facts requiring such adjustment, and the
computation by which such adjustment was made.

          6.4. Notice of Extraordinary Corporate Events. In case the Company
after the date hereof shall propose to (a) distribute any dividend (whether
stock or cash or otherwise) to the holders of shares of Common Stock or to make
any other distribution to the holders of shares of Common Stock, (b) offer to
the holders of shares of Common Stock rights to subscribe for or purchase any
additional shares of any class of stock or any other rights or options,(other
than an offer for which notification is required under Section 6.2) or (c)
effect any reclassification of the Common Stock (other than a reclassification
involving merely the subdivision or combination of outstanding shares of Common
Stock), any capital reorganization, any consolidation or merger (other than a
merger in which no distribution of securities or other property is to be made to
holders of shares of Common Stock), any sale, transfer or other disposition of
all or substantially all of its property, assets and business, or the
liquidation, dissolution or winding up of the Company, then, in each such case,
the Company shall mail to each Warrantholder notice of such proposed action,
which notice shall specify the date on which (i) the books of the Company shall
close, or (ii) a record shall be taken for determining the holders of Common
Stock entitled to receive such stock dividends or other distribution or such
rights or options, or (iii) such reclassification, reorganization,
consolidation, merger, sale, transfer, other disposition, liquidation,
dissolution or winding up shall take place or commence, as the case may be, and
the date, if any, as of which it is expected that holders of record of Common
Stock shall be entitled to receive securities or other property deliverable upon
such

10



--------------------------------------------------------------------------------



 



action. Such notice shall be mailed in the case of any action covered by clause
(a) or (b) above at least ten (10) days prior to the record date for determining
holders of Common Stock for purposes of receiving such payment or offer, or in
the case of any action covered by clause (c) above at least ten (10) days prior
to the date upon which such action takes place and ten (10) days prior to any
record date to determine holders of Common Stock entitled to receive such
securities or other property.

          6.5. Effect of Failure to Notify. Failure to file any certificate or
notice or to mail any notice, or any defect in any certificate or notice,
pursuant to Sections 6.4 and 6.5 shall not affect the legality or validity of
the adjustment to the Exercise Price, the number of shares purchasable upon
exercise of this Warrant, or any transaction giving rise thereto.

     7.          Investment Representations and Warranties. The Warrantholder
represents to the Company that (i) the Warrantholder has received adequate
information with respect to all matters it considers material in the acquisition
of this Warrant; (ii) the Warrantholder understands that this Warrant has not
been registered under the Securities Act, and is offered in reliance on
exemptions therefrom based, in part, upon the representations and warranties
contained herein; (iii) the Warrantholder has the requisite knowledge and
experience in financial, tax and business matters and, in particular,
investments in securities, to evaluate the merits and risks of this Warrant;
(iv) the Warrantholder is in a financial position to hold this Warrant
indefinitely and can bear the economic risk of losing its entire investment;
(v) the Warrantholder acknowledges that the Company is a speculative venture and
it is familiar with the nature of and risks attendant to investments of this
type of investment; (vi) the Warrantholder is acquiring this Warrant solely for
the Warrantholder’s own account and not with a view to distribution; (vii) the
Warrantholder is an “accredited investor,” as such term is defined in
Rule 501(a) of Regulation D of the Securities Act; (viii) the Warrantholder
understands that this Warrant is not freely transferable; and (ix) this Warrant
was not offered to the Warrantholder by means of general solicitation.

     8.          Amendments. Any provision of this Warrant may be amended and
the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and the Holders who hold a majority in interest of the
Warrant Shares. Any amendment or waiver effected in accordance with this
Section 8 shall be binding upon each Holder and the Company.

     9.          Expiration of the Warrant. The right to exercise this Warrant
shall terminate on the Expiration Date. All terms

11



--------------------------------------------------------------------------------



 



of this Warrant applicable to the Warrant Shares shall survive exercise and/or
expiration of this Warrant.

     10.     Definitions. As used herein, unless the context otherwise requires,
the following terms have the following respective meanings:

     Assignment Form: an Assignment Form in the form annexed hereto as Exhibit
B.

     Book Value: per share of Common Stock as of any date herein shall mean the
Consolidated Net Worth of the Company and its Subsidiaries as of such date
divided by the number of shares of Common Stock outstanding as of such date.

     Business Day: any day other than a Saturday, Sunday or a day on which
national banks are authorized by law to close in the State of New Jersey.

     Common Stock: the meaning specified on the cover of this Warrant.

     Company: the meaning specified on the cover of this Warrant.

     Consolidated Net Worth: as of any date herein specified, the total
consolidated assets of the Company and its Subsidiaries minus the total
consolidated liabilities of the Company and its Subsidiaries (exclusive of any
liabilities associated with this Warrant) as determined from the consolidated
balance sheet of the Company and its Subsidiaries from the most recent fiscal
quarter, which consolidated balance sheet shall be prepared in accordance with
generally accepted accounting principles, shall be in reasonable detail, and
shall be certified as complete and correct by the chief financial or accounting
officer of the Company.

     Conversion Right: the meaning specified in Section 1.2(a).

     Daily Sales Price: the meaning specified in Section 1.2(c)(i)

     Determination Date: the meaning specified in Section 1.2(c).

     Exchange Act: means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect at the time. Reference to a particular
section of the Exchange Act shall include a reference to a comparable section,
if any, of any such similar Federal statute.

12



--------------------------------------------------------------------------------



 



     Exercise Form: an Exercise Form in the form annexed hereto as Exhibit A.

     Exercise Price: the meaning specified on the cover of this Warrant.

     Expiration Date: the meaning specified on the cover of this Warrant.

     Fair Market Value: the meaning specified in Section 1.2(c).

     Holder(s): holder(s) of (i) the Warrant Shares and other securities issued
or issuable upon exercise of the Warrants and (ii) any securities issued or
issuable with respect to any Common Stock or other securities referred to in
subdivision (i) by way of stock dividend or stock split or in connection with a
combination or other reorganization or otherwise.

     Nasdaq: the meaning specified in Section 1.2(c)(i).

     National Market: the meaning specified in Section 1.2(c)(i).

     Rule 144: Rule 144 promulgated under the Securities Act or any other
similar rule or regulation of the SEC that may at any time permit Holders to
sell securities of the Company to the public without registration.

     SEC: the Securities and Exchange Commission or any other Federal agency at
the time administering the Securities Act or the Exchange Act, whichever is the
relevant statute for the particular purpose.

     Securities Act: the meaning specified on the cover of this Warrant, or any
similar Federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect at the time. Reference to a particular
section of the Securities Act shall include a reference to the comparable
section, if any, of any such similar Federal statute.

     Transaction: the meaning specified in Section 6.1(c).

     Warrant: the meaning specified in Section 1.6(b).

     Warrantholder: the meaning specified on the cover of this Warrant.

     Warrant Shares: the meaning specified on the cover of this Warrant.

13



--------------------------------------------------------------------------------



 



     11.          Miscellaneous.

          11.1. Entire Agreement. This Warrant constitutes the entire agreement
between the Company and the Warrantholder with respect to the Warrants.

          11.2. Binding Effects; Benefits. This Warrant shall inure to the
benefit of and shall be binding upon the Company and the Warrantholder and their
respective heirs, legal representatives, successors and assigns. Nothing in this
Warrant, expressed or implied, is intended to or shall confer on any person
other than the Company and the Warrantholder, or their respective heirs, legal
representatives, successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Warrant.

          11.3. Section and Other Headings. The section and other headings
contained in this Warrant are for reference purposes only and shall not be
deemed to be a part of this Warrant or to affect the meaning or interpretation
of this Warrant.

          11.4. Pronouns. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.

          11.5. Further Assurances. Each of the Company and the Warrantholder
shall do and perform all such further acts and things and execute and deliver
all such other certificates, instruments and documents as the Company or the
Warrantholder may, at any time and from time to time, reasonably request in
connection with the performance of any of the provisions of this Agreement.

          11.6. Notices. All notices and other communications required or
permitted to be given under this Warrant shall be in writing and shall be deemed
to have been duly given if delivered personally or sent by United States mail,
postage prepaid, to the parties hereto at the following addresses or to such
other address as any party hereto shall hereafter specify by notice to the other
party hereto:

              (a)   if to the Company, addressed to:                   ReGen
Biologics, Inc.         509 Commerce Street, East Wing         Franklin Lakes,
NJ 07417               (b)   if to the Warrantholder, addressed to:            
      the address of such Warrantholder         appearing on the books of the
Company.

14



--------------------------------------------------------------------------------



 



Except as otherwise provided herein, all such notices and communications shall
be deemed to have been received on the date of delivery thereof, if delivered
personally, or on the third Business Day after the mailing thereof.

          11.7. Separability. Any term or provision of this Warrant which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the terms and provisions of this Warrant or
affecting the validity or enforceability of any of the terms or provisions of
this Warrant in any other jurisdiction.

          11.8. Governing Law. This Warrant shall be deemed to be a contract
made under the laws of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to such
agreements made and to be performed entirely within such State.

          11.9. No Rights or Liabilities as Stockholder. Nothing contained in
this Warrant shall be determined as conferring upon the Warrantholder any rights
as a stockholder of the Company or as imposing any liabilities on the
Warrantholder to purchase any securities whether such liabilities are asserted
by the Company or by creditors or stockholders of the Company or otherwise.

     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
duly authorized officer.

              REGEN BIOLOGICS, INC.               By:            

--------------------------------------------------------------------------------

        Name:         Title:

Dated:        , 2003

15



--------------------------------------------------------------------------------



 



Exhibit A

EXERCISE FORM

(To be executed upon exercise of this Warrant)

     The undersigned hereby irrevocably elects to exercise the right,
represented by this Warrant, to purchase           of the Warrant Shares and
herewith tenders (i) payment for such Warrant Shares to the order of ReGen
Biologics, Inc. in the amount of $             or (ii) Warrants to purchase
            shares of Common Stock in order to exercise the Conversion Right (as
defined in Section 1.2 of the Warrant) and payment of the par value for
            of the Warrant Shares, in either case, in accordance with the terms
of this Warrant. The undersigned requests that a certificate for such Warrant
Shares be registered in the name of               and that such certificates be
delivered to                whose address is                        .



Dated:          

--------------------------------------------------------------------------------

 

                  Signature                

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

        (Print Name)                      

--------------------------------------------------------------------------------

        (Street Address)                      

--------------------------------------------------------------------------------

        (City) (State) (Zip Code)

Signed in the Presence of:



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Exhibit B

ASSIGNMENT FORM

(To be executed only upon transfer of this Warrant)

     For value received, the undersigned registered holder of the within Warrant
hereby sells, assigns and transfers unto                 the right represented
by such Warrant to purchase                shares of Common Stock of ReGen
Biologics, Inc. to which such Warrant relates and all other rights of the
Warrantholder under the within Warrant, and appoints
                    Attorney to make such transfer on the books of ReGen
Biologics, Inc. maintained for such purpose, with full power of substitution in
the premises.

Date:          

--------------------------------------------------------------------------------

 

                  Signature                

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

        (Print Name)                      

--------------------------------------------------------------------------------

        (Street Address)                      

--------------------------------------------------------------------------------

        (City) (State) (Zip Code)

Signed in the presence of:



--------------------------------------------------------------------------------

 